Citation Nr: 0301365	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  00-24 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a somatoform pain 
disorder of the feet, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel








INTRODUCTION

The veteran served on active duty from December 1989 to 
November 1991.  This appeal comes to the Board of 
Veterans' Appeals (Board) from an October 1999 decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The veteran has filed a 
claim for a permanent and total disability rating for 
pension purposes.  The RO has not yet addressed this 
claim, and it is referred to RO for appropriate action.


FINDING OF FACT

The veteran's service-connected somatoform pain disorder 
of the feet is manifested by complaints of foot pain, 
anxiety, and depression.


CONCLUSION OF LAW

The criteria for a 30 percent rating for somatoform pain 
disorder of the feet have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R.§ 4.7, Part 4, Diagnostic Code 9421 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

During service the veteran had complaints of foot pain, 
and physical examination showed no abnormalities.  A Navy 
Medical Board recommended that he be discharged from 
service because of a somatoform pain disorder of the feet.

In March 1992 the RO granted service connection for a 
somatoform pain disorder of the feet and assigned a non-
compensable.  In June 1996 the RO increased the rating for 
the service-connected psychiatric disorder from 0 to 10 
percent.

VA outpatient treatment records show that the veteran was 
seen regularly for various medical conditions from 1997 to 
1999.  

On a March 1999 VA compensation examination, the examiner 
reported that he did not have the veteran's record for 
review on examination.  The veteran reported that he 
continued to have foot pain.  He also reported that he had 
anxiety, depression, irritability, and mood swings, and 
was on psychotropic medications.  The examination showed 
that the veteran's mood was anxious and depressed.  His 
affect was congruent and at time exaggerated.  He remained 
verbal and coherent.  There was no evidence of acute 
psychotic symptoms.  There were no delusions or perceptual 
disturbances.  He admitted that every now and then he had 
some paranoia and preferential thinking.  He expressed 
overwhelming frustration and a sense of helplessness.  His 
cognitive functions were within the normal range.  His 
insight and judgment were fair and his coping abilities 
were limited.  The diagnoses included depressive disorder 
with anxiety symptoms, somatoform pain disorder by 
history, and chronic foot problems by history.  His global 
assessment of functioning (GAF) score was 55.  

The veteran was treated at a VA outpatient clinic during 
1999 and 2000 for several disorders.  These reports 
reflect no complaint relative to his feet.  He was seen 
for psychiatric complaints which were diagnosed as a 
personality disorder, an anxiety disorder, and major 
depression.  

A VA psychiatric examination was conducted in August 2000.  
The examiner commented that the veteran's claims file was 
thoroughly reviewed prior to examination.  The veteran was 
alert throughout the session and did not show any 
fluctuation in his consciousness.  He was oriented for 
time, place, and person.  He had a good memory for facts 
about his life over both the short-term and the long-term.  
His thought processes were quick and lengthy.  He spoke in 
full sentences.  He was preoccupied with how his foot 
condition had affected his job prospects.  He gave no 
indication of any psychotic symptoms such as bizarre 
content in his thinking or disorganization of his thought 
processes and he did not show any confusion.  He denied 
any history of hallucinations.  His mood was serious.  He 
stayed on the subject as he talked and his concentration 
appeared to be good.  While his affect was appropriate to 
the content of our conversation, he also seemed as if he 
was "reporting" about someone else, so that his affect 
also appeared to be somewhat removed and it was difficult 
to get a sense of rapport with him.  He used a varied 
vocabulary and judging from that his intelligence appears 
to be approximately average.  He reported that he managed 
his own finances with no difficulty.

The examiner reported that the veteran gave an account of 
numbness in his toes and an aching feeling in his feet 
that limited his standing.  He said there had not been any 
change in his feet since 1991.  He said he couldn't wear 
some shoes because of the pressure on his feet and denied 
pain anywhere else in his body allowing that the pain now 
was solely in his feet and toes.  He reported that he had 
read a considerable amount concerning medical and 
psychiatric matters both on the Internet and in medical 
books.  He was presently seeing a civilian psychiatrist 
but had not kept his most recent appointment earlier in 
August.  He was being prescribed Zoloft, Valium, Elavil, 
and Depacote.  He thought the medications improved his 
depression and concentration.  He has had no history of 
inpatient psychiatric treatment.  He currently attributed 
his depression entirely to his difficulty adjusting to his 
foot condition and its effect on his career plans.  He 
reported sleeping well with sleeping medications.  He was 
the crew trainer at his job, and said he often left work 
one to two and a half hours earlier because of the 
discomfort in his feet, but denied having taken any sick 
leave for the last year and a half.  At home then he 
reported that he would watch television and spend time on 
the Internet.  He also enjoyed reading and exercised in 
his yard.  He lived with his grandfather and handled the 
basic chores there, doing household chores.  He reported 
that he spent time with three close friends whom he has 
known for years and went to movies and to the mall with 
them, and had taken some out-of-town trips with them.  He 
kept in touch by phone with his mother and some cousins 
and considered himself "pretty close" to his younger 
brother.  He drove and occasionally went to the store with 
his grandfather.  He considered himself "generally" happy 
though he said he had "times" when he was depressed about 
his limitations.  He does not belong to any clubs or 
organizations.  

The veteran further denied ever having been suicidal and 
talked about his hope of owning his own fast food 
restaurant.  He denied any manic episodes or any 
significant problems with his temper.  His file, however, 
mentioned in a March 2000 progress note of admitting to 
struggles with self-control and temper.  He also denied 
any present excessive worrying or anxiety.  His insight 
into the psychological origin of this condition appeared 
to be quite limited and his estimate of the significance 
of his physical condition may be intentionally exaggerated 
judging from the inconsistencies in his report.  The 
diagnoses pain disorder associated with psychological 
factors with a related adjustment disorder and depressed 
mood, and a personality disorder.

The examiner assigned a GAF Score of 59. Not all of these 
are attributed to his pain disorder as his personality 
style detracted somewhat too from the overall quality of 
his life.  The examining psychiatrist further noted that 
caution needed to be taken in diagnosing the veteran 
considering the inconsistencies in his self-report.

II.  Analysis

The newly-enacted Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
defines the obligations of VA with respect to the duty to 
assist. ).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The final rule implementing the VCAA was 
published on August 29,2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

First, with respect to the VA's duty to notify the veteran 
of information and evidence needed to substantiate and 
complete a claim, the veteran has been advised of the 
applicable laws and regulations, and the evidence needed 
to substantiate his claim by the October 2000 statement of 
the case and October 2002 correspondence from the RO.  In 
the RO's letter he was informed of the VCAA and what 
evidence the VA would obtain.  The veteran was also asked 
to advise the VA if there were any other information or 
evidence he considered relevant to his claim so that VA 
could help by getting that evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The RO 
has obtained VA outpatient treatment records and the 
veteran has had 2 VA compensation examinations; there are 
no pertinent records that have been identified by the 
veteran that have not been requested.  The Board 
concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).

When rating the veteran's service-connected disability, 
the entire medical history must be considered.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
present level of disability is of primary concern in a 
claim for an increased rating; the more recent evidence is 
generally the most relevant in such a claim.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application 
of a schedule of ratings which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.

A rating of 10 percent is assigned for a mental disorder 
(somatization disorder or other type of mental disorder) 
when it results in occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A rating of 30 percent is warranted when a mental disorder 
results in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9421.  

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A GAF rating is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness. Richard v. Brown, 9 
Vet.App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 51-60 is defined as "Moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, 
or school functioning (e.g., few friends, conflicts with 
peers or co- workers)."

The provisions of 38 C.F.R. § 4.126 (2002) provide that, 
when a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant aspect of the condition.

To summarize, the veteran's statements and testimony 
regarding the symptoms of his service-connected PTSD are 
deemed competent evidence.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  However, such evidence must be 
reviewed in conjunction with the objective evidence of 
record and the pertinent rating criteria. In this regard, 
the veteran has indicated that his symptoms involving his 
feet have remained unchanged since 1991.  There is no 
current pathological diagnosis relative to the feet.  

The VA outpatient records show that he has been receiving 
treatment for his anxiety and depression.  The recent VA 
examinations show that he continues to report pain 
involving his feet.  Additionally, these examinations also 
showed the presence of depression and anxiety.  The 
examinations showed GAF scores of, 55 and 59, which are 
indicative of moderate symptoms.  After reviewing the 
evidence it is the judgment of the Board that the degree 
of impairment resulting from the somatoform pain disorder 
of the feet more nearly approximates the criteria for the 
next higher rating.  Accordingly, a 30 percent rating is 
warranted.  38 C.F.R. § 4.7.

However, this same evidence does not support a rating in 
excess of 30 percent.  The recent examination showed no 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, difficulty in 
understanding complex commands; impairment of memory or 
impaired judgment.  Thus, a rating in excess of 30 percent 
is not warranted.


ORDER

An increased rating of 30 percent for somatoform pain 
disorder of the feet is granted subject to the law and 
regulations governing the payment of monetary benefits.


		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

